Fish, 0. J.
1. There was evidence of free and voluntary confessions of guilt on the part of the accused, which were corroborated, not only by proof of the corpus delicti and other circumstances, but by the evidence of a witness who testified that he saw the fatal shot fired, and that the person who did the shooting and the accused immediately thereafter ran from the place where the homicide was committed.
2. The testimony of the accomplice was sufficiently corroborated by the confession of the accused and by other evidence.
3. The charge of the court was not subject to the criticism that it was argumentative.
4. The court clearly and sufficiently instructed the jury as to the law of reasonable doubt, especially in the absence of timely and properly presented requests to charge more specifically on that subject.
5. It was not error that the court instructed the jury as follows: “If you think proper, you can make a recommendation that the defendant be imprisoned for and during the term of his life;” and further: “If you find the defendant guilty, the form of your verdict would be, ‘We, • the jury, find the defendant, Frank Hugle, guilty.’ If you stop there, the law attaches to that verdict the death penalty. But if for any reason you think the man should not be hung, you can add to your verdict, ‘and that he be imprisoned for life in the penitentiary.’” Such instruction did not require a new trial because, as contended by counsel for the accused, it in effect told the jury that before they could recommend the defendant to life imprisonment they must first think it proper to do so, or they must have a reason for doing so. Cyrus v. State, 102 Ga. 616 (29 S. E. 917); Hackett v. State, 108 Ga. 40 (33 S. E. 842); Thomas v. State, 129 Ga. 419, 424 (59 S. E. 246). See Lucas v. State, 146 Ga. 315 (7) (91 S. E. 72); Elder V. State, 143 Ga. 383 (85 S. E. 197).
6. There was evidence sufficient to support the verdict, and the court did not err in refusing a. new trial.

Judgment affirmed.


All the Justices .concur\